UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): January 2, 2013 ZAP (Exact name of Registrant as specified in its charter) California 001-32534 94-3210624 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 501 Fourth Street Santa Rosa, CA (Address of Principal Executive Offices) (Zip Code) (707) 525-8658 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-14(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01 OTHER EVENTS Three of the seven directors of the board of ZAP, Steve Schneider, Mark Abdou and Alex Wang took improper board actions based on a board meeting held on December 31st, 2012, without a quorum and announced a change of control of the board of ZAP on December 31, 2012, and terminated Co-CEO Chuck Schillings and financial controller Michael Ringstad.The majority directors of the board, Priscilla Lu (Chairman), Goman Chong, Co Nguyen, and Aileen Kao are investigating this matter and will follow up with necessary legal actions to revoke the improper appointment. -2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ZAP Dated:January 2, 2013 By: /s/Priscilla M. Lu Priscilla M. Lu Chairman of the Board - 3 -
